DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.

Reasons for allowance
 	The following is Examiner’s reasoning for allowance:
	 Closest art is Simard et al. (US 2009/0137680).  Simard is directed to treatment of diseased neural by administering to a subject an agonist of SUR1.  In the claims Simard recites the instantly claimed active agent glibenclamide and treatment of multiple sclerosis.  Rejection of the instant claims over Simard was made in the office action mailed on 5/4/21.  Upon considering applicants’ arguments and the Declaration by J. Mark Simard (The Simard declaration), Examiner is withdrawing the rejection of record.   The Simard declaration convincingly argues that based on the data provided in US 2009/0137680 one skilled in the art would not have concluded that MS can be treated via administration of glibenclamide.  The art examples fail to use an art accepted model for MS and therefore fail provide adequate enabling disclosure to the claimed MS treatment method.  

Conclusion
Claims 18-23 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628